Citation Nr: 1035481	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include as secondary to a history of right shoulder subluxation 
and laceration.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Appellant served on active duty from November 1979 to 
December 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issue on appeal.

At a July 2004 hearing, the Appellant presented testimony before 
the undersigned Veterans Law Judge.  In March 2005, the Board 
remanded the claim for additional development and adjudicative 
action.  

In September 2008, the Board denied the claim.  The Appellant 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Appellant and 
the Secretary of VA (parties) filed a joint motion to vacate the 
Board decision.  The Court granted the motion that same month.  
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The Appellant is not a credible historian.

2.  A psychiatric disorder was not shown in service or for many 
years after service.  

3.  The Appellant is service connected for a history of right 
shoulder subluxation.

4.  In July 1997, a VA physician found the Appellant's right 
shoulder had no functional impairment.

5.  In November 1998, a VA physician found that the Appellant's 
right shoulder had no functional impairment and did not cause 
the Appellant pain.

6.  On August 14, 1999, the Appellant sustained a postservice 
industrial accident, where he fell backwards landing on his back 
and striking his head on the cement floor.  He reported pain and 
tingling in the upper extremities.

7.  In January 2001, Mark Rawlings, D.C., determined that while 
the Appellant had a prior right shoulder injury in service, it 
"did not result in any work restrictions or significant pain."  
He stated that the Appellant's right arm complaints were "a 
result of the thoracic outlet syndrome[,] which (was) a result 
of his industrial injury of August 14, 1999."

8.  In March 2003, a VA physician concluded after reviewing the 
Appellant's records and examining him that the claimant's 
depression was not related to his service-connected right 
shoulder condition.

9.  On May 26, 2004, the Appellant slipped, fell and landed on 
his backside and his right elbow in another industrial accident.  
He was diagnosed with a right wrist/right forearm sprain, right 
elbow contusion, and back sprain.

10.  In November 2004, a private physician determined that 
50 percent of the Appellant's current right upper extremity 
disability was attributable to the postservice May 2004 
industrial accident.

11.  In April 2006, a VA psychiatrist concluded that he was 
unable to link the Appellant's psychiatric disorder to his 
service-connected disability.

12.  The preponderance of the evidence is against a finding that 
a psychiatric disorder had its onset in service, or is caused or 
aggravated by subluxation and laceration of the right shoulder.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, it is not proximately due to, the result of, or 
aggravated by the service-connected right shoulder disability; 
and a psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
In a January 2003 letter the RO informed the Appellant of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  VA failed to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question by 
failing to inform him of how disability evaluations and 
effective date are assigned.  The record, however, shows that 
any prejudice that failure caused was cured by the fact that VA 
notified the Appellant in March 2006 correspondence of how 
disability evaluations and effective dates are assigned.  The 
claim was readjudicated in May 2006, May 2007, and October 2007 
supplemental statements of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, to include VA medical records, Social Security 
Administration records, private medical records, lay statements, 
and as warranted by law, affording VA examinations.  The 
Appellant has attacked the April 2006 VA examination that was 
prepared in response to the Board's March 2005 remand.  The 
Board finds, however, that a new examination is not warranted in 
light of the reasons and bases provided below.  VA also provided 
the Appellant with a personal hearing before the Board, which 
occurred in July 2004.

The Board concludes the Appellant was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.

Analysis

The Appellant claims that he developed depression as a result of 
the fall he sustained in service in April 1980.  Specifically, 
he has alleged that he either developed depression in service as 
a result of the injury, or that right shoulder pain has, at a 
minimum, contributed to his depression.  At the July 2004 
hearing before the undersigned, the Appellant testified that he 
first had depression in 1982, when he could not hold a job 
because of severe right shoulder pain.  See Hearing Transcript, 
pgs. 6-7.  He stated he was first treated for depression between 
1982 and 1985.  Id.  He complained about a March 2003 VA 
examination and argued that the examiner did not review the 
claims file because the Appellant did not see it when he was 
physically examined.  Id. at pgs. 8-9.  The Appellant noted that 
he was experiencing depression before he was diagnosed with 
diabetes.  Id. at pg. 10.  He testified that he would see 
Dr. Rawlings three times a week for depression.  Id. at pgs 10-
11.  The Appellant noted Dr. Rawlings was also treating him for 
his right shoulder as well.  Id. at pgs. 12-13.  

The Appellant was awarded service connection for a history of 
subluxation and laceration of the right shoulder in a November 
1985 rating decision and assigned a 10 percent evaluation.  He 
was awarded a 20 percent evaluation for the right shoulder in a 
July 1999 Hearing Officer's decision.

The Board has reviewed all the evidence in the Appellant's 
claims file, which includes his written contentions, his 
testimony, service treatment records, private and VA medical 
records, Social Security records, and statements submitted by 
multiple people.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for a psychosis if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be established for a nonservice-
connected disability which is aggravated by a service connected 
disability.  In such an instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against a 
finding that the Appellant has a psychiatric disorder, which has 
been variously diagnosed, that was incurred in service or is 
attributable to the service-connected right shoulder disability 
whether by incurrence or aggravation.  The reasons follow.

The Board will initially discuss the Appellant 's credibility 
given that the issue being decided is directly impacted by 
whether or not the Board finds him to be a credible historian.  
The Board concludes that the Appellant is not credible for the 
reasons follow.  

Throughout the record, the Appellant has reported inconsistent 
facts on a consistent basis.  With the passage of time the 
appellant has changed the "facts" of his in-service injury.  
The service treatment records show that the Appellant sustained 
a right shoulder injury in a fall in April 1980.  No other 
injury was reported in the service treatment records, to include 
any subsequent complaints of pain in other areas as a result of 
the injury.  The service treatment records do not show any 
complaints of pain pertaining to the appellant's head, neck, or 
any portion of his spine.  Rather, any complaint related only to 
the right shoulder.  Additionally, the service treatment records 
are silent for how far the Appellant fell, and they do not 
document that the appellant sustained a head injury during that 
fall with a loss of consciousness.  Indeed, in November 1982, 
when asked if he had "EVER HAD" a serious head injury, the 
Appellant circled, "No."  (Capitals in original.)  This is 
evidence against a finding of the Appellant sustaining a head 
injury during service with loss of consciousness.  The Appellant 
attested to the truth of this statement by signing the document.  

In a VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, dated in August 1985, the Appellant 
stated he fell 20 to 25 feet.  Based on the service treatment 
records and the August 1985 VA examination report, the Board 
finds that the Appellant fell no more than 20 to 25 feet; that 
he sustained a right shoulder injury; that he did not sustain an 
injury to either his head, neck, or low back; and that he did 
not suffer a loss of consciousness.  

However, the record shows that the Appellant has since reported 
to those from whom he has asked for medical opinions that he 
fell 40-50 feet in service.  He also reported this distance to 
the April 2006 VA psychiatrist.  In October 2002, he reported to 
a VA social worker that he fell 100 to 200 feet.  The Board 
finds these allegations to be false, and finds the statement he 
made in close proximity to his service discharge to be far more 
probative than statements made over the 20 years since in 
connection with a claim for monetary benefits.  

Additionally, the Appellant had never claimed any loss of 
consciousness at the time of the 1980 fall and specifically 
denied any serious head injury right before service discharge.  
Moreover, in a February 1997 private medical record from 
Dr. Ford it was noted that the Appellant denied "any prior 
history of head []injury."  See February 1997 private medical 
record (the Appellant was being examined in connection with a 
postservice motor vehicle accident wherein he claimed he 
sustained a head injury).  The November 1982 and February 1997 
records show that the Appellant did not suffer either a loss of 
consciousness or a head injury in-service.

In contrast to these records, the appellant in October 2002 
reported to a VA social worker that he had fallen head first 100 
to 200 feet while in service.  In August 2007 statements the 
Appellant's common-law wife and a registered nurse asserted that 
not only did the Appellant sustain a head injury but also 
suffered a loss of consciousness from the fall.  In a December 
2007 private medical record, the examiner recorded that the 
Appellant sustained a closed-head injury in service and was 
knocked unconscious.  Such statements are inconsistent with 
prior statements the Appellant made in service and in February 
1997.  They have no independent corroboration, and they clearly 
are based on the appellant offering a self serving history.

The Board rejects as not credible the assertion that the Veteran 
sustained a head injury in service and a loss of consciousness.  
Not only are these subsequent allegations inconsistent, but the 
Board finds it difficult to believe that more than 20 years 
after the fall, claims of a head injury and a loss of 
consciousness first appeared with respect to the 1980 fall.  
There are other reports of loss of consciousness in connection 
with other injuries, which will be addressed below.  
Nevertheless, the foregoing is evidence that the Veteran has 
presented inconsistent statements regarding what did or did not 
happen in service.

As noted, in November 1982, the Appellant specifically denied 
having sustained a head injury.  A postservice February 1993 VA 
treatment record shows that the Appellant reported that he had 
been hit in the head with a baseball bat during a fight in 1983 
and was hospitalized for three days and had a loss of 
consciousness.  During an April 1993 VA neuropsychiatric 
evaluation he reported the same facts, i.e., a 1983 head injury 
with loss of consciousness, and added he had "concussive 
sequelae."  Yet when the Appellant was examined by Dr. Ford in 
February 1997, he specifically denied a prior history of a head 
injury.  Thus, the November 1982, February 1993, April 1993 and 
February 1997 records are inconsistent based on the Appellant's 
inconsistencies.  Interestingly, a September 1998 VA treatment 
record noted that the Appellant reported a history of a closed-
head injury when he was hit in the head by a bat in 1983 but had 
no loss of consciousness.  Thus, in February and April 1993, the 
Appellant reported a loss of consciousness associated with the 
1983 head injury, but then denied any loss of consciousness in 
September 1998 based on the same injury.  This is further 
evidence of Appellant offering inconsistent statements, and why 
the Board concludes that he is not remotely credible.

Further evidence of the Appellant's lack of credibility is 
evident by the fact that he has been entirely inconsistent 
regarding any in-service neck or back injury.  When the 
Appellant was hospitalized in February 1993, he reported a prior 
medical history pertaining to hypertension, cholelithiasis and 
meningitis.  He also reported dislocating his right shoulder in 
the service  He did not report any in-service neck or back 
injuries.  However, a June 1996 private medical record by Dr. Vu 
indicates that the Appellant had been under his care since May 
1996 for neck, midback, and right shoulder pain, which pain was 
a result of a 1980 injury in service.  Dr. Vu entered diagnoses 
pertaining to the cervical and thoracic spine, indicating the 
Appellant had current neck and back disabilities.  In February 
1997, the Appellant was examined in connection with a disability 
claim he had filed following a January 1997 motor vehicle 
accident.  Significantly, when discussing the past medical 
history, Dr. Ford in 1997 stated, "The patient denies any prior 
history of head, neck, or back injury or pain or dizziness."  
Id. on page 2.  

Thus, in February 1993, the Appellant reported an in-service 
injury to his right shoulder but no injuries to his neck or back 
at that time.  In June 1996, the Appellant reported suffering 
injuries to his neck and back in-service.  Yet in February 1997 
he denied any past neck or back injuries.

Five months later, at a July 1997 VA neurological examination, 
the Appellant claimed that he had developed neck and back pain 
due to an in-service fall, and that the January 1997 motor 
vehicle accident had aggravated these problems.  An August 1998 
VA treatment record indicates that the Appellant reported for 
the first time that he sustained a back injury in 1986.  At a 
March 1999 RO hearing, the Appellant reported a history of neck 
and back pain in service.  See Transcript on pages 16-17.  A 
January 2001 letter from Dr. Rawlings indicates he had examined 
the Appellant in connection with an August 1999 slip-and-fall 
industrial injury.  The Veteran then claimed that the industrial 
accident caused his neck and back pain.  See January 2001 
letter.  When Dr. Rawlings noted the in-service injury, he 
stated the Appellant injured his left shoulder.  The January 
2001 letter did not address any prior neck and back pain or 
injuries, which would have been relevant in connection with this 
evaluation, as the Appellant was claiming neck and back pain as 
a result of the August 1999 accident.  The Board finds the lack 
of a complete medical history highly damaging to the Appellant's 
credibility.

A November 2004 letter from Dr. Wieseltier indicates he had 
examined the Appellant in connection with a May 26, 2004, slip-
and-fall industrial injury wherein the Appellant claimed 
resulting neck and back pain.  See November 2004 letter.  When 
addressing the Appellant's past medical history, particularly 
the in-service accident, he stated the Appellant injured his 
right shoulder.  There was no mention of any neck or back pain 
or injuries in 1980.  There was no mention of the January 1997 
motor vehicle accident that allegedly caused the Appellant to be 
unable to work until July 1997.  See April 1997 letter ("I've 
treated [the Appellant] since January 31, 1997 for injuries 
sustained in an automobile accident dated above.  He is 
currently on State Disability because of neck and low-back 
pain.")  See also May and July 1997 "Claimant's 
Certifications" (wherein the Appellant attested to the fact 
that he was unable to work).  Lastly, the Appellant was 
evaluated by Dr. Greenwald in December 2007.  There, he noted 
the Appellant sustained injuries to his shoulder, neck, and back 
while in service.  When addressing the Appellant's past medical 
history, there was no mention whatsoever of the 1997, 1999, and 
2004 accidents.  As noted above, the Appellant alleged neck and 
back injuries at each of those times.  That medical history 
would have been entirely relevant to the evaluation conducted in 
December 2007 since it involved the same body parts.

The foregoing is evidence that the Appellant changed from 
reporting that his neck and back pain began in service, to 
reporting that it began following a January 1997 motor vehicle 
accident, to reporting that it began following an August 1999 
slip-and-fall industrial accident, to reporting that it began 
following a May 2004 following the slip-and-fall industrial 
accident.  (The Board acknowledges that in 2004, the Appellant 
admitted to prior history back pain, but did not report any 
prior neck pain).  

Simply put, the record is replete with instances where the 
Appellant's self reported medical history is consistently 
inconsistent.  The evidence shows that the Appellant fails to 
report facts when it is convenient for him and reports facts 
when it is.  This is most evident when he is seeking monetary 
benefits.  For example, in November 2004, when discussing his 
past medical history, the Appellant did not report either that 
he had sustained neck and back injuries in the January 1997 
motor vehicle accident or that he had injured his neck in the 
August 1999 industrial accident.  

When the Appellant filed his claim involving the January 1997 
automobile accident, he specifically denied any past neck or 
back pain and injuries, while at the same time was telling VA 
that he sustained neck and back pain/injuries in service in 
1980.  The Appellant's stories as to the onset of his neck and 
back pain or prior medical history involving those areas show 
inconsistencies that fully support the Board's conclusion that 
the Appellant is not a credible historian.  

Following the May 2004 slip-and-fall accident, the Appellant 
denied sustaining any direct head trauma from that accident.  
See June 2004 private medical record from Dr. Besser.  However, 
in May 2005, the Appellant reported sustaining head in the May 
2004 accident.  See May 2005 VA treatment record.  This is yet 
another example of the Appellant's inconsistent statements.

In a May 2010 letter, the representative requested that the 
Board review the claims file with a "less exacting expectation 
of precision."  Alas, the truth is a stubborn thing.  Whatever 
may be the appellant's wishes, inclinations, or passions they 
cannot alter the state of the truth.  In going through the six 
volumes of evidence the truth leads the Board to be amazed by 
the shifting history presented by the Appellant.  Had the 
Appellant been truthful and consistent with his report of the 
facts, the Board would not need to point out the multiple 
inconsistencies throughout the record, and his lack of 
credibility.  

It is not just the undersigned who has found that the Appellant 
is not credible.  Multiple examiners throughout the years who 
have examined the Appellant in multiple medical settings note 
his inconsistent behavior and/or inconsistent statements during 
physical or psychiatric examinations, or during review of the 
records.  For example, in a November 1992 VA treatment record, 
the examiner noted the Appellant told a confused story and 
concluded the Appellant was a poor historian.  The Appellant was 
hospitalized in February 1993, and multiple examiners made 
findings that the Appellant was a "very poor historian," tended 
to give different stories to different staff members," and had 
a liability of lacking honesty in giving facts of history.  The 
Appellant underwent neuropsychological testing in April 1993, 
and the evaluator stated, "The validity indices of his MMPI-2 
profile suggest an inconsistent response set, which calls into 
serious question the validity of his clinical profile."  In an 
April 1993 VA examination report, the examiner noted the 
Appellant told two, different stories as to how his shoulder was 
injured.  

When the Appellant was examined in November 1998, the examiner 
stated, "The physical examination is most interesting in this 
patient.  Everything I did to the patient produced a great deal 
of pain and he tried to convince me how painful it was . . . ."  
He did not find the Appellant's complaints of pain convincing 
because of the completely normal findings.  He made the 
following conclusion, in part:

I can simply say that the patient's physical 
findings do not correspond at all with his 
stated expressions of pain in the various 
parts of his body and, as I mentioned, every 
part of his body seemed to be painful as we 
examined it.  He was very vocal in all of 
this and yet, as I mentioned, he did not 
cringe or resist any of the movements.  He 
did everything that I asked him to do very 
quickly and without hesitation.

See November 1998 VA examination report.  

In November 2004, the Appellant was being evaluated following a 
May 2004 industrial accident.  Dr. Wieseltier noted that the 
chief complaints of pain involved the low back, neck, right 
elbow, right forearm, and right wrist.  He stated the following, 
in part:

Initially, I asked [the Veteran] if he had 
sustained any previous injuries to any of the 
body parts involved in his claim.  He did 
indicate that he had a prior low back injury 
(See Past Medical History).  However, he did 
not indicate that in 1980 he sustained a 
dislocation of his right shoulder (probably 
acromioclavicular joint).  When I informed 
him that his x-rays were consistent with a 
chronic shoulder injury, he did tell me that 
he had dislocated his shoulder while in the 
Army and had received a 10% service-connected 
disability.

See November 2004 private medical record on page 10.  

The Board notes that the Appellant reported only the 1999 low 
back injury at the time of the November 2004 evaluation (again, 
the examiner stated this occurred in August "1998") and failed 
to report that he also injured his neck in 1999, and injured 
both his neck and back in January 1997.  Indeed, the incident in 
1997 was serious enough for the state to place the appellant on 
state disability.  Again the Appellant has shown a pattern of 
reporting only those facts which support his particular wishes, 
inclinations, and passions at that particular time.

In July 2005, a VA examiner noted that the Appellant gave 
conflicting history and dates for psychiatric issues.  

When the Appellant underwent a VA psychiatric evaluation in 
April 2006, the psychiatrist made multiple findings that the 
Appellant's history could not be trusted.  He found the 
Appellant's behavior during the examination to be 
"manipulative."  The Appellant reported that he was depressed 
because of his inability to work, which had caused him to have a 
reduction in sex drive.  However, during the examination, the 
Appellant asked for Viagra because he would meet girls in bars 
and wanted to be able to perform for them.  The Appellant 
reported that he was clean and sober for 15 years, but admitted 
to the VA psychiatrist that he had two beers two weeks ago.  The 
VA psychiatrist noted that he had examined the record and 
evaluated the Appellant.  The examiner's overwhelming sense was 
that the Appellant was not a credible historian and the examiner 
provided rather detailed reasons for why he did not believe the 
Appellant.  

When multiple clinical professionals from all areas of medicine 
question the credibility of the Appellant's history and symptom 
presentation during the various examinations, the Board cannot 
help but find that its conclusion that the Appellant is not 
credible has been validated by professionals who have had an 
opportunity to see the Appellant, hear his complaints, and make 
informed clinical findings based upon the face-to-face 
examination.  The number and type of complaints by professionals 
is remarkably consistent throughout the record covering a period 
of more than 14 years.

In September 2008, the Board found that it was possible that the 
Appellant's inconsistent statements were not intentional in 
light the multiple psychiatric diagnoses he has been given over 
the years.  Yet, on further review, the Board finds that the 
evidence clearly and unmistakably shows that the Appellant has 
said exactly what he meant to say.  It is the Veteran who has 
reported to VA examiners that his neck and back pain began in-
service, and it was the Veteran who when filing a claim for 
injuries allegedly sustained in a January 1997 motor vehicle 
accident, who reported that he had never had a prior neck or 
back injury.  Likewise, it was the Veteran who when filing a 
claim for disability benefits in connection with an August 1999 
slip-and-fall accident, failed to reveal his prior January 1997 
injuries that led to his receipt of State Disability benefits 
until July 1997.  See April 1997 letter from Dr. Libs (stating, 
"He is currently on State Disability because of neck and low-
back pain") and May 1997 and July 1997 "Claimant's 
Certifications."  The Veteran's pattern of selective disclosure 
is clearly intentional, and severely damaging to his 
credibility.  

When filing a claim for disability benefits in connection with a 
May 2004 slip-and-fall industrial accident, wherein he was 
claiming neck, back and right upper extremity pain, the 
Appellant "neglected" to report the January 1997 motor vehicle 
accident, the fact that he had injured his neck in the August 
1999 accident, as well as post accident right upper extremity 
pain.  Dr. Rawlings entered a diagnosis pertaining to the 
Appellant's upper extremities and determined in January 2001 
that all the Appellant's upper extremity symptoms were 
attributable to the August 1999 industrial accident.  This is 
yet another incident showing the Appellant's behavior pattern of 
omitting pertinent facts.  Lastly, when examined in December 
2007 in connection with neck, back, and right shoulder pain 
(which Dr. Greenwald contributed to the in-service injury), in 
reporting his prior medical history the Appellant neglected to 
report the January 1997 motor vehicle accident, the August 1999 
industrial accident, and the May 2004 industrial accident, all 
involving injuries to his neck and back.  The Board is hard 
pressed NOT to find such a repeated failure to report a complete 
medical history to be intentional.

Accordingly, the Board concludes that the Appellant's word 
cannot be trusted.  His statements are contradictory throughout 
the record, and he is entirely unreliable.  The Board does not 
come to this conclusion lightly; rather, it is based upon a 
thorough review of all six volumes of evidence in the 
Appellant's claims file.  In going through the claims files, the 
Board found it difficult to keep track of the shifting sands of 
facts reported by the Appellant.  For example, he sustained a 
1989 low back injury.  See August and September 1989 private 
medical records.  At a VA clinic in April 1993, he reported a 
head injury when he was hit in the head with a baseball bat and 
lost consciousness.  In June 1996, a private physician stated he 
was treating the Appellant for neck, midback, and right shoulder 
pain from a 1980 injury in service.  

Following a January 1997 motor vehicle accident, the Appellant 
was reported as denying any prior history of head, neck, or back 
injury or pain or dizziness in a February 1997 private medical 
record.  In August 1998, the Appellant reported to VA a history 
of a 1986 back injury which had not been reported previously.  
In September 1998, the Appellant reported the 1983 closed-head 
injury but denied a loss of consciousness.  The Appellant had an 
industrial accident in August 1999 and when he was evaluated in 
January 2001, the past medical history did not include any in-
service neck and back injuries or any neck and back injuries 
following a January 1997 motor vehicle accident.  

In September 2003, the Appellant reported an on-the-job injury 
in February 2003 and he was debating whether to file for 
unemployment and/or workman's compensation involving his back.  
However, a September 2003 private medical record shows that the 
Appellant reported sustaining a right hand injury in February 
2003.  There was no mention of a back injury.  The Appellant 
sustained injuries in a May 2004 industrial accident, but then 
he also reported a July 2004 re-injury to his back when cleaning 
shelves at work.  See July 2004 private medical record and 
November 2005 VA treatment record.  These are only some of the 
inconsistent allegations offered by the Appellant in the record.

The Board is fully aware that a couple of examiners have found 
the Appellant credible.  See, e.g., January 2005 private medical 
record from Dr. Engelhorn and December 2007 private medical 
record from Dr. Greenwald.  Interestingly, the Appellant did not 
provide Dr. Greenwald an accurate and complete medical history 
since he failed to report a past medical history involving 
injuries to his neck and back in January 1997, August 1999, and 
May 2004.  At that time, a Social Security Administrative Law 
Judge had found the Appellant was disabled due to neck and back 
disabilities from the May 2004 fall (the Social Security 
decision was issued in February 2006).  Dr. Greenwald had no 
reason to question the Appellant's credibility since he did not 
have all of the facts, to particularly include those that 
contradicted the self serving history provided by the Appellant.  

Concerning Dr. Engelhorn, he specifically stated, "There were 
no medical records to review prior to this examination."  Thus, 
without seeing other medical record, he would not have any need 
to question the Appellant's honesty.  For example, Dr. Engelhorn 
stated the Appellant had been clean and sober from alcohol for 
at least 15 years.  Had he reviewed other records, he would have 
seen that in January 2001 Dr. Rawlings reported that the 
Appellant was an occasional drinker, which would have refuted 
the claimant's own statements.  See January 2001 under Social 
History (stating, "He is a smoker and uses alcohol 
occasionally."), and a March 2003 VA examination report 
(stating, "[H]e was sober for 13 to 14 years, however, he 
recently drank over the past few months.").  When an examiner 
does not have an opportunity to see that the patient has made 
inconsistent statements, he would have no reason to question the 
credibility of the patient's facts.

Nevertheless, the Board makes its own credibility 
determinations.  Even if every doctor who has examined the 
Appellant found him to be a credible historian, the Board must 
make its own determination based upon its review of the claims 
file.  In this particular case, however, the Board finds that 
its conclusion that the Appellant is not a credible historian is 
completely supported by the entire record.

The statements written by RH (buddy), the Appellant's common-law 
wife, and PS, a registered nurse, are all rejected because they 
contain facts that the Board finds are entirely incredible.  RH 
states that the Appellant wrote him a letter telling him that he 
had injured his right shoulder, back, and neck from the fall.  
The Board finds as a fact that the Appellant did not sustain 
injuries to his back and neck in the in-service fall.  The Board 
also finds as a fact that the Appellant did not sustain a head 
injury from that fall or had any loss of consciousness.  Again, 
in November 1982, the Appellant specifically denied ever having 
a serious injury to his head.  Thus, the Board does not find 
that the service treatment records are silent for a finding of 
head injury, but rather show that he did not have one in 
service.  If one wants to argue that the Appellant stated "No" 
because at that time, he did not think he incurred a "serious" 
head injury, the Board rejects that allegation, as he clearly 
has reported to three people (common-law wife, registered nurse, 
and Dr. Greenwald) that he lost consciousness.  A reasonable 
person would label a head injury causing a loss of consciousness 
as "serious." 

If the Appellant had truly sustained a head injury in service 
which caused a loss of consciousness, the Board finds he would 
have reported that fact on the November 1982 form.  The Board 
accords the Appellant's November 1982 statement high probative 
value because it was created contemporaneously with service and 
is consistent with what the other service treatment records 
show, i.e., the absence of any complaints of head, neck, and/or 
back pain.  

The Appellant was seen throughout service for multiple 
complaints.  He cannot argue that he was the type of person who 
never went to see a doctor.  Besides being seen for the right 
shoulder, he was seen for multiple skin issues in various areas 
of his body (November 1978, December 1979, January 1980, July 
1980, August 1980, November 1980, December 1980, July 1981, 
November 1982); knee pain (October 1981); residuals of cold 
injury (December 1980); gastrointestinal complaints (January 
1981); a painful left thigh (March 1982); an injury to the left 
hand (June 1982); upper respiratory infections (January 1980, 
August 1982); cellulitis (March 1980); constipation (October 
1982); and for other concerns.  The Appellant was seen following 
the April 1980 injury on multiple occasions yet he never 
reported any head, neck, or back pain or related injuries.  See 
April, May, June and July 1980 treatment records.  

It is difficult to believe that the assertion that the Appellant 
sustained head, neck, and low back injuries in-service when no 
residual was ever documented in the service treatment records 
and when he denied a history of any head injury in November 
1982.  The Appellant clearly was able to have multiple other 
medical complaints documented in the claims file, but he wants 
the Board to believe that somehow all of his purported 
complaints pertaining to his head, neck, and back were not 
documented.  Such an allegation is facially incredible.  Thus, 
to the extent that these three individuals claim the Appellant 
sustained a head injury and/or loss of consciousness, such facts 
are rejected and their inaccurate reports of the Appellant's 
medical history taint their statements.  Thus, they are accorded 
no probative value.  None of the lay authors witnessed the April 
1980 injury.  Hence, all must be relying on statements provided 
by the Appellant, which are neither credible nor supported by 
the objective evidence of record.

As to RH's allegation that he had received a letter from the 
Appellant while he was still in service about falling from a 
tower and dislocating his right shoulder, back, neck, and even 
having dizziness prior to getting up from the ground, the Board 
find his report incredible for two reasons.  First, his 
allegations are not supported by the service treatment records.  
Second, the statements are not supported by a copy of the actual 
letter itself.  Third, the Board finds it incredible that RH 
would remember the intricate detail he describes more than 27 
years after the incident in question.  Somehow RH remembers the 
specific body parts the Appellant claimed that he injured in a 
letter written 27 years ago and how the claimant reported that 
his instructor made him run to the training medical center when 
there was an ambulance nearby.  In light of the totality of the 
record, the Board does not accept as credible the statements 
offered by either RH or the Appellant's spouse because it is 
clear that their statements are based on "facts" provided by 
the Appellant which the Board has rejected as not credible.  

In sum, the three statements the Appellant submitted in August 
2007 are unreliable and full of Appellant's self-reported 
exaggerations.

The Board will now address the issue of entitlement to service 
connection for a psychiatric disorder on a direct basis and as 
secondary to the service-connected right shoulder disability.  
The Appellant has been diagnosed with various psychiatric 
disorders.  Therefore, the issue of a current disability is not 
disputed.  

As to direct service connection, the service treatment records 
are silent for any complaints or diagnosis of a psychiatric 
disorder.  The Appellant's allegations of having psychiatric 
symptoms in service are rejected as not credible.  There is no 
competent evidence that a psychosis was manifested to a 
compensable degree within one year following discharge from 
active duty.  The first documentation of psychiatric complaints 
was in 1988, when the Appellant was seen for marital distress.  
See April 1988 VA treatment record.  Five months later, he was 
seen with complaints of increasing dysphoria in the face of job 
stress, financial indebtedness, and chronic conflicts with his 
common-law wife.  See September 1988 VA treatment record.  In 
April 1991, he reported being depressed due to relationship 
problems.  See April 1991 VA treatment record.  In December 
1992, he reported depression due to custody issues.  See 
December 1992 VA treatment record.  In January 1993, the 
Appellant was described as anxious due to issues involving his 
family.  See January 1993 VA treatment record.  

Thus, the first showing of psychiatric complaints is more than 
five years following service discharge.  This is evidence 
against the claim of having psychiatric symptoms in service or 
soon after service discharge.  See Maxson v. West, 12 Vet. App. 
453 (1999) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  

In the April 1988 record, the Appellant reported he had 
undergone marital counseling with his wife's psychologist five 
years prior, which would have been in 1983 and which post dates 
the Appellant's service.  Regardless, the Board finds that 
seeking marital counseling is not necessarily indicative of a 
psychiatric disorder.  Indeed, the objective evidence shows the 
Appellant was first diagnosed with a psychiatric disorder in 
April 1991, when he was diagnosed with adjustment disorder with 
depressed mood.  When he was seen in September 1988, the 
examiner listed psychiatric disabilities to rule out.  Even if 
ruling out "adjustment disorder with depressed mood" and 
"evolving major depression" is evidence of a then present 
psychiatric disorder, it was not presented until six years 
following service discharge, and none of the medical 
professionals who then examined the Appellant attempted to 
attribute it to service, to include a fall he sustained in 
service.  

The Board is aware that Mark Rawlings, D.C., has essentially 
attributed the onset of the Appellant's depression to service, 
however, his medical opinion is rejected for three reasons.  
First, he is not competent to opine as to matters involving the 
etiology of a psychiatric disorder.  Dr. Rawlings is a 
chiropractor, and there is no evidence that establishes 
chiropractic training is the same as psychiatric training to 
provide this opinion.  

In M21-1MR and in VBA Fast Letters, VA prepared a list of 
professionals who can provide VA psychiatric examinations.  See 
VA Adjudication Procedure Manual M21-1MR, pt. III, subpt. iv, 
ch. 3, sec. D (listing (1) board-certified or board-eligible 
psychiatrists, (2) licensed doctorate-level psychologists, and 
(3) doctorate-level mental health providers, psychiatry 
residents and clinical or counseling psychologists under the 
close supervisions of a board-certified or Board-eligible 
psychiatrist; or licensed doctorate-level psychologist) and 
Appellants Benefits Administration (VBA) fast letter dated March 
15, 2006 (VBA Fast Letter 06-03 (Mar. 15, 2006)) (providing the 
same list as the M21-1).  Neither the M21-1MR (and its former 
versions) nor  the VBA Fast Letter (and its former version) 
provide that a chiropractor can provide a VA psychiatric 
examination.  The Board finds that such adherence should be 
applied to private examiners as well.  In 2008, the Board made 
this same finding with respect to Dr. Rawlings' competency to 
offer psychiatric opinions and the Appellant has yet to provide 
any argument or evidence to the contrary.

Second, it is clear that Dr. Rawlings has provided these 
opinions based on history reported by the Appellant.  The 
Appellant's history of depression in service since the fall is 
rejected for all the reasons described above.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual premises).  
The Board finds that there is no objective evidence of in-
service psychiatric complaints or diagnoses in service.  It 
further finds that the Appellant's statements and testimony of 
depression while still in service are not credible because the 
Appellant is not credible for the reasons discussed above.  

As an aside, the Appellant testified at the July 2004 hearing 
before the undersigned that Dr. Rawlings was treating him three 
times a week for his psychiatric disorder.  See Transcript on 
page 11.  In March 2006, the RO specifically asked Dr. Rawlings 
to "send us any outstanding psychiatric treatment records or 
diagnostic records you have regarding the [V]eteran's 
depression."  Dr. Rawlings submitted copies of October 2005 and 
March 2006 letters that were already in the claims file.  The 
Board finds that the lack of treatment records pertaining to 
treatment for a psychiatric disorder is evidence that the 
Appellant provided false information to the undersigned about 
receiving psychiatric treatment from Dr. Rawlings three times a 
week for depression.  

Third, Dr. Rawlings has provided his own contradictory 
statements, which the Board finds negatively impacts his 
credibility.  For example, in January 2001 Dr. Rawlings notified 
an insurance company that the Appellant had injured his back and 
neck in August 1999 in a work-related injury.  Dr. Rawlings 
stated that the Appellant's history was remarkable for a right 
acromioclavicular joint dislocation that had occurred in 1980 
while in the military.  Dr. Rawlings noted, however, that the 
right shoulder had "not interfered with his work or 
activities."  He further noted the Appellant had denied any 
other major illnesses.  Following his review of medical records, 
which records he listed and all were dated after the August 1999 
accident, Dr. Rawlings made the following conclusions, in part:

CAUSATION:

Based upon the available information 
presented to me at this time and with no 
evidence to the contrary, I believe that 
all of the patient's symptoms with regard[] 
to his neck and back are directly causally 
related to the industrial injury which 
occurred on August 14, 1999.

APPORTIONMENT:

The patient does have a history of a prior 
injury to his right shoulder, which was an 
acromioclavicular dislocation[,] which did 
not result in any work restrictions or 
significant pain.  This is a separate body 
part.  The patient's right arm complaints 
are a result of the thoracic outlet 
syndrome which is a result of his 
industrial injury of August 14, 1999.  

Id. on page 8 (Capitals and bold in original.)

Thus, in January 2001, Dr. Rawlings reported that the Appellant 
sustained a right shoulder injury in service but he was 
completely silent as to any history of an in-service neck or 
back injury.  Dr. Rawlings attributed all of the Appellant's 
neck and back and shoulder disabilities to the August 1999 
industrial accident.  In 2001, Dr. Rawlings, knowing that the 
Appellant sustained a right shoulder injury in 1980, attributed 
all of the Appellant's right upper extremity symptoms to the 
August 1999 industrial accident.  

Yet, in October 2005 and March 2006 letters, Dr. Rawlings 
attributed all three disabilities to service without any 
explanation for his change in opinion.  Did he believe that the 
neck, back, and shoulder disabilities from the August 1999 
industrial accident had resolved, leaving the only cause of 
these disabilities to the in-service fall?  Did he discover that 
the Appellant had prior neck and back injuries in service after 
his January 2001 evaluation?  The Board has no explanation for 
Dr. Rawlings's changed opinion.  Such unexplained 
inconsistencies, however, negatively impact Dr. Rawlings's 
subsequent opinions of July 2004, October 2005, and March 2006.

To the extent that Dr. Rawlings is competent to state the facts 
he made in the October 2005 and March 2006 letters, the Board 
accords no probative value to his subsequent opinions of 2005 
and 2006.  The Board finds no reason to question the opinions he 
provided in January 2001, as they are essentially statements 
against interest in connection with the current claim.  
Statements against interest tend to be highly reliable.  Cf. 
generally  Federal Rule of Evidence 804(b)(3).  

The January 2001 finding, at least pertaining to the right upper 
extremity, are consistent with July 1997 and November 1998 VA 
examination findings, which will be discussed in more detail 
below.  The Board is aware that the parties addressed the 
Board's September 2008 finding that Dr. Rawlings's opinions were 
of no probative value.  The parties alleged that at least part 
of Dr. Rawlings's opinions were based on an accurate history.  
The Board will address that below in discussing the evidence for 
and against a conclusion that a psychiatric disorder is 
attributable to the service-connected right shoulder disability.

Thus, to sum up the direct service connection claim, there is no 
credible evidence of a psychiatric disorder or symptoms in 
service, there is no credible evidence of a psychosis within one 
year following discharge from service, and there is no credible 
evidence of a nexus between a psychiatric disorder and service 
for all the reasons described above.  Again, the Appellant is 
not a credible historian, to include misrepresenting facts for 
the purposes of monetary gain.

As to secondary service connection the Board finds that the 
preponderance of the evidence is against a finding that the 
Appellant has a psychiatric disorder that is attributable to the 
service-connected right shoulder disability.  The Appellant is 
service connected for a right shoulder disability as a result of 
a fall he sustained in service.  He has a 20 percent evaluation, 
which indicates his disability is severe enough to be 
compensable.  Notably the 20 percent evaluation does not 
accurately reflect the severity of the Appellant's service-
connected disability.  At the time that the Hearing Officer 
granted the Appellant the 20 percent evaluation, there was a 
sustained showing of a lack of any impairment of the right 
shoulder.  See July 1997 and November 1998 VA examination 
reports where a VA physician found no functional impairment.  
The Board finds that the 20 percent evaluation does not seem 
appropriate; however, the propriety of the current rating is not 
in appellate status. 

Rather, the current issue is whether the Appellant has developed 
a psychiatric disorder from pain associated with the service-
connected right shoulder disability.  To come to this 
conclusion, one must find that (1) the Appellant has a 
psychiatric disorder, and that (2) the psychiatric disorder is, 
in part, related to right shoulder pain from the service-
connected right shoulder disability.  Pain is an exceptionally 
subjective concept.  Because it is difficult to objectively 
quantify or confirm any conclusion based on "pain" is heavily 
reliant upon statements from the Appellant.  The evidence does 
not lead the Board to question whether the Appellant has a 
psychiatric disorder.  Rather, the evidence leads the Board to 
question whether any psychiatric disorder is caused by pain 
reported by an Appellant who has problems with his credibility.  

VA examinations established that in July 1997 and November 1998 
the Appellant had no residual functional right shoulder 
impairment.  When the Appellant was examined in February 1997, 
the examiner stated the upper extremities had normal muscle 
contour without evidence of wasting.  There was 5/5 strength.  
There was diminished left but not right upper extremity 
sensation.  

When the Appellant was examined in July 1997, the examiner 
stated he found no acromioclavicular separation or joint 
instability.  The Appellant had full range of motion, including 
abduction.  The examiner stated the complaints of pain were very 
mild and that the Appellant did not flinch or cringe as he went 
through the range of right shoulder motion.  Muscle power was 
normal, as was sensation.  The examiner concluded there was no 
functional impairment, no weakness, no limitation of motion, no 
painful motion, no fatigability and no incoordination.

This same medical conclusion was reiterated in November 1998 
with even more detailed findings.  While the examiner noted that 
everything he did to the Appellant "produced a great deal of 
pain" and that the claimant "tried to convince me how painful 
it was," the examiner did not find the Appellant convincing 
based on his physical examination.  The right shoulder had 
normal range of motion.  The examiner stated that, "All the 
time we were doing these motions, both actively and passively, 
he was complaining of how painful it was, and yet there was no 
external sign that he had pain as he went through these 
motions."  The neurological examination was "completely 
normal" and all upper extremity reflexes were active and 
symmetrical.  There were no abnormal reflexes, and sensation was 
"completely normal."  He concluded that the Appellant's 
physical findings did not at all correspond with his stated 
expressions of pain in various body parts.  The examiner 
reiterated that the Appellant did not cringe or resist any of 
the movements, and that he did everything that the examiner had 
asked him to do "very quickly and without hesitation."  The 
examiner found no right shoulder joint impairment at that time.

Thus, in July 1997 and November 1998, a medical professional 
determined that the Appellant had no functional right shoulder 
disability.  The Board assigns these medical opinions high 
probative value for several reasons.  First, the examiner 
provided detailed physical examination findings.  This includes 
the examiner's discussion of the lack of credible evidence that 
the Appellant was experiencing actual pain.  The examiner 
described the Appellant's facial expressions as he conducted the 
ranges of motion and why he felt that such were not indicative 
of real pain.  In other words, the examiner had a clear 
rationale for the opinion he expressed.  Moreover, the examiner 
provided a detailed rationale for why he did not believe the 
Appellant was experiencing right shoulder pain during both 
examinations.  

Second, the VA physician's conclusions are entirely consistent 
with Dr. Rawlings' January 2001 detailed medical opinion as to 
the right upper extremity.  In January 2001, when discussing the 
Appellant's past medical history, Dr. Rawlings noted the 1980 
right shoulder injury and stated that any residual disability 
had not interfered with the claimant's work or activities.  
After examining the Appellant and reviewing multiple medical 
records, Dr. Rawlings provided the opinion on "Apportionment" 
quoted above, wherein in acknowledging the 1980 injury, but 
opined, "The patient's right arm complaints are a result of the 
thoracic outlet syndrome[,] which is a result of his industrial 
injury of August 14, 1999."  

Thus, accepting the July 1997 and November 1998 VA examiner's 
conclusions that the right shoulder disability had no functional 
impairment as late as November 1998, the Board can only conclude 
that the evidence shows that any right upper extremity pathology 
is most likely attributable to the 1999 injury and not the 
service-connected disability.  

It is possible that the Appellant's service-connected right 
shoulder disability could have been aggravated by the 1999 
accident; however, Dr. Rawlings was clear in his opinion, that 
is, ALL of the Appellant's right upper extremity symptoms were 
attributable to the August 1999 industrial accident.  Hence, it 
is reasonable to conclude that in addressing "apportionment," 
Dr. Rawlings took into consideration that the right shoulder 
disability could have been aggravated by the 1999 fall and found 
that such was not the case when he affirmatively determined that 
all the symptoms were due to the August 1999 accident, while at 
the same time acknowledging the 1980 injury.  Apportionment 
implies that the examiner determines to what extent the current 
disability is attributable to one injury versus another injury, 
to include due to aggravation.  Thus, aggravation was considered 
and rejected.

As noted above, the VA physician's conclusions are entirely 
consistent with Dr. Rawlings' January 2001 medical opinion as to 
the right upper extremity."  The undersigned italicizes the 
latter words, however, to explain that the Board limits the 
finding of consistency to the conclusion that Dr. Rawlings made 
regarding the right upper extremity only.  The Board finds that 
other parts of Dr. Rawlings' January 2001 letter are 
inconsistent in that there is no report of prior neck and back 
injuries, when the Appellant had been on "State Disability 
because of neck and low-back pain" from the January 1997 motor 
vehicle accident.  See April 1997 private medical record from 
Dr. Libs and May 1997 and July 1997 "Claimant's 
Certifications."  It is within the Board's purview to find 
portions of evidence to be credible and portions to be not 
credible, as long as it provides a rationale for its 
conclusions.  The Board finds that the January 2001 medical 
opinion is credible as to Dr. Rawlings's conclusions regarding 
the right upper extremity and how the current symptoms were 
related to an August 1999 industrial accident because they are 
entirely consistent with the July 1997 and November 1998 
opinions from a VA physician, whose clinical findings the Board 
has found credible.

The Board will now separately address each of Dr. Rawlings other 
opinions.  In July 2004, Dr. Rawlings stated that the Appellant 
had been experiencing chronic right shoulder pain since his 1980 
service injury and had been experiencing associated depression 
since 1982.  He stated that chronic pain was understood to be a 
cause for depression and that the Appellant's right shoulder 
pain was a contributing cause of his depression.  To the extent 
that Dr. Rawlings alleges that the Appellant's right shoulder 
pain is a contributing cause to the Appellant's depression, the 
Board rejects his opinion as not competent in light of his 
professional background as a chiropractor, and not in 
psychiatry.  This same finding applies to Dr. Rawlings' October 
2005 and March 2006 letters, wherein he alleges depression had 
its onset in service or is associated with his right shoulder 
disability.  

The Board acknowledges that in the April 2006 VA examination 
report, the psychiatrist stated the following, in part:

Regarding Dr. Rawlings' statements, I can 
only say that it is as least likely as not 
that any right shoulder pain would 
contribute to depression, if indeed it 
existed.

This would seem to provide positive opinion between the 
Appellant's right shoulder pain and a psychiatric disorder.  In 
order to find that this is a positive opinion, one must accept 
that the Appellant has right shoulder pain due in part to his 
service-connected disability and that this pain caused or 
aggravated depression.  Notably, however, the VA psychiatrist 
conditioned his statement by stating, "[I]f it indeed existed."  
Such conditional statement was offered because the psychiatrist 
found the Appellant not credible.  The psychiatrist found 
allegations of shoulder pain contributing to depression to be of 
questionable veracity.  The Board agrees that it is difficult to 
conclude that the Appellant has depression due to the service-
connected right shoulder disability for the following reasons.  

First, as detailed above, the Appellant is not a credible 
historian.  He has shown throughout the record that when seeking 
monetary benefits for disabilities, he knows when to report pain 
and/or injury in connection with that disability or 
disabilities, and he will deny a history of prior pain and 
injuries if it suits his objective for that claim.  For example, 
in June 1996, the Appellant reported to a chiropractor that he 
had injured his neck and back in the 1980 injury, yet in 
February 1997, he denied any prior neck and back injuries prior 
to the January 1997 motor vehicle accident.  Such omissions of 
relevant facts are indicative of someone who manipulate the 
facts in order to obtain monetary benefits.  Thus, any 
allegation the Appellant made that he has chronic right shoulder 
pain from the service-connected disability, as opposed to, e.g., 
the August 1999 superimposed industrial injury, is not credible.  
The Appellant has reported too many inconsistent facts 
throughout the record for the Board to conclude that this fact 
is true.  Simply put, the Appellant's lack of credibility forces 
the Board to conclude that it cannot rely on statements he 
provided, particularly when they were made in connection with a 
claim for monetary benefits involving his service-connected 
disability.  

Second, Dr. Rawlings determined in January 2001, approximately 
one year and seven months prior to the Appellant's claim for 
secondary service connection for depression, that all of the 
Appellant's right upper extremity symptoms were attributable to 
an August 1999 industrial injury.  Thus, it reasonable to 
conclude that the right shoulder pain the Appellant was 
experiencing at the time he claimed he had depression was due to 
the August 1999 accident and not the service-connected 
disability.  

Third, a VA examiner had examined the Appellant and found his 
complaints of pain not credible and concluded the Appellant had 
no functional impairment associated with his service-connected 
right shoulder disability as late as November 1998.  This is 
entirely consistent with Dr. Rawlings' January 2001 findings.  

Fourth, the Appellant sustained yet another industrial injury in 
May 2004, which impacted his right upper extremity.  In a 
November 2004 letter, Dr. Wieseltier found that the current 
symptoms associated with his right upper extremity were 
50 percent related to the May 2004 accident.  The Board is aware 
that Dr. Wieseltier also concluded that 50 percent of the 
current right upper extremity symptoms were attributable to 
service; however, such opinion was based upon an inaccurate 
factual premise.  Specifically, Dr. W. was not informed of all 
the facts related to the August 1999 industrial injury that, 
according to Dr. Rawlings in January 2001, resulted in all of 
his then current right upper extremity symptoms.  Dr. Wieseltier 
was under the impression the Appellant injured only his low back 
in the 1999 injury.  See November 2004 private medical record on 
page 4.  Nevertheless, Dr. Wieseltier found that the right upper 
extremity disability was, in part, due to the May 2004 injury, 
which is evidence against the Appellant's claim.  In other 
words, Dr. W. was acknowledging that at least half of the 
current right upper extremity symptoms were not due to the 
service-connected disability.

Two medical professionals have determined that the Appellant has 
right upper extremity pain due to post service injuries.  Due to 
the Board's finding that the Appellant is not credible, the 
Board is unwilling to conclude that any alleged right shoulder 
pain is due to the service-connected right shoulder disability, 
particularly when there is evidence that he had no symptoms from 
his service-connected disability from July 1997 to as late as 
January 2001.

To whatever extent that Dr. Rawlings is competent to make the 
conclusions he made in the July 2004, October 2005, and March 
2006 statements, the Board finds that his opinions are 
outweighed by the March 2003 and April 2006 VA examination 
reports.  

In March 2003, a VA psychiatrist noted that the Appellant 
reported pancreatitis, diabetes mellitus, as well as pain in his 
neck, back, shoulders, and knees.  The psychiatrist noted he had 
reviewed the record and reported clinical findings shown in some 
of the medical records.  He noted the Appellant had been 
homeless since October and unemployed for the last two years.  
Following the physical examination, he concluded the following:

In this case, I have been asked to review his 
records and opine as to whether his 
depression is at least as likely as not 
related to his service[-]connected right 
shoulder condition or whether it is more 
likely than not unrelated.  This is a 
[V]eteran, who has become depressed over 
being jobless and now homeless.  His records 
clearly state that he has been depressed over 
his physical conditions of pancreatitis and 
diabetes.  I see no evidence that his 
depression is related to his service 
connected right shoulder condition.

This is evidence against the Appellant's claim.  The March 2003 
VA examiner found that the service-connected right shoulder 
disability was not the cause of the Appellant's depression.  
This opinion has high probative value as it was provided by a 
physician and he provided a rationale for his opinion, which was 
based upon a review of the records and his medical expertise.

In September 2008 the Board determined that the April 2006 VA 
medical opinion provided by the psychiatrist was evidence 
against the Appellant's claim.  In the joint motion, the parties 
stated that the Board's finding was "contrary to th[e] Court's 
holdings that medical opinions are speculative and of little or 
no probative value when a physician makes equivocal findings."  
See Joint Motion on page 3.  

If one reads the entire examination report, however, a 
reasonable person cannot conclude that the examiner's findings 
are equivocal.  Indeed, they show that the examiner did not 
believe the Appellant's story.  As a result, the April 2006 
examiner was unable to find a relationship between the 
psychiatric disorder and the service-connected disability.  For 
example, in the examination report, the examiner stated the 
following, in part:  

The overwhelming sense, based on the tone of 
the data in the C-file at all levels, 
particularly post-military, tends to make me 
highly suspicious of this [V]eteran's 
credibility as a historian.  Since I do not 
believe the timeline of the case as 
presented by the [V]eteran, that in the 
answer [] of the Regional Office as to the 
opinion regarding the etiology of his 
alleged mood disorder, which is currently 
being medicated, as noted above, my answer 
has to be paragraph F.  Namely, his mood 
disorder cannot be resolved at this time 
without resorting to mere speculation.  
There are simply too many holes and too much 
drug, alcohol and other inconsistencies in 
the [V]eteran's history provided to me today 
to see any clear connection between his 
current problems and his military service. . 
. .

See April 2006 VA examination report on page 5.

The April 2006 examiner also stated, "This entire case is 
vague, most probably poorly founded and highly suspect, and I 
find it impossible to connect it to his alleged fall of 50 feet 
at Fort Benning in 1980."  Id. on page 6.

In addressing the Appellant's psychiatric status the examiner 
wrote the following, in part:

Depressive disorder, not otherwise specified, 
mild-to-moderate in degree, of unknown onset 
and cause, most probably due to a traumatic 
childhood and many years of polysubstance 
abuse, including cocaine, methamphetamine and 
alcohol, plus 2 years of employment. . . .

Id.  (Italics added.)

The examiner then made the following conclusion:

In my final answer to the specific opinion 
request by the Regional Office[], after 
reviewing the entire medical record packet 
and interviewing the patient for 90 minutes, 
it would be my opinion that the [V]eteran's 
current psychiatric difficulties, including 
depressive disorder, not otherwise specified, 
cannot be resolved with[out] a result to mere 
speculation, due to the complexity of the 
case, the vagueness of the [V]eteran's 
presentation, and the diagnosis of severe 
antisocial and borderline traits, which in my 
judgment renders the [V]eteran's history not 
credible and, therefore, I cannot link it to 
his service-connected injuries of 1980.    

Id. on page 7.

This opinion is not speculative.  The mere use of the word 
"speculation" does not make a medical opinion speculative.  
Indeed, in the paragraph beginning, "The overwhelming sense," 
the examiner concludes that he cannot see a connection between 
the current psychiatric problems and the Appellant's service.  
That is a negative opinion.  The examiner reiterates this 
negative finding on the following page when he states he cannot 
connect the Appellant's case to the fall in service.  Next, the 
psychiatrist diagnosed a depressive disorder.  While the 
examiner initially stated it was of unknown onset, he provided a 
probable cause, i.e., the Appellant's traumatic childhood and 
many years of polysubstance abuse, and two years of employment.  
Thus, the examiner specifically excluded the Appellant's 
service-connected right shoulder disability as being part of the 
cause.  Finally, the examiner reiterated yet again the negative 
finding when he stated that he could not link a psychiatric to 
the Appellant's service-connected disability.  

Reviewed in its entirety, and not simply selectively, it 
difficult to conclude that a reasonable person could read the VA 
opinion as speculative and/or that the psychiatrist made 
equivocal findings.  Indeed, this medical opinion has high 
probative value for several reasons.  The psychiatrist had an 
opportunity to review the claims file, he provided relevant 
medical history in the evaluation report, and he provided a 
rationale for his opinion.  

To the extent that the Appellant has argued that this is a 
speculative opinion, the psychiatrist provided the bases for why 
he could not establish a relationship between the a current 
psychiatric disorder and service.  That rationale was not based 
upon an incomplete record and it was not provided by an 
uninformed examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 
389 (2010) ("In general, it must be clear on the record that 
the inability to opine on questions of diagnosis and etiology is 
not the first impression of an uninformed examiner.").  In the 
evaluation report, the psychiatrist noted that the facts in this 
case were complicated.  The examiner noted that the Appellant 
had sustained a right shoulder injury in-service, as well as an 
industrial injury to the right upper extremity in August 1999.  
The Appellant suffered yet another industrial injury to the 
right upper extremity in May 2004.  Finally, the examiner 
concluded Appellant was not a reliable historian, a finding that 
is consistent with the Board's finding for the reasons discussed 
earlier.  

The Court has acknowledged that an inconclusive opinion is valid 
when the application of current medical knowledge could yield 
multiple possible etiologies with none more likely than not the 
cause of a veteran's disability that a physician could only 
speculate as to the cause of a claimant's disability or 
condition.  Id. at 390.  In this case, any medical opinion 
addressing whether the Appellant has a psychiatric disorder due 
to a right shoulder disability is based, at least in part, on a 
reliance upon the Appellant's own words.  Because the 
psychiatrist did not find the Appellant credible, and because 
there are multiple, possible etiologies of the Appellant's right 
upper extremity pain, the examiner was incapable of attributing 
it to the service-connected disability.  Such a conclusion is 
entirely reasonable and understandable based upon the facts in 
this case.  

There are multiple VA treatment and private medical records 
wherein examiners diagnosed a psychiatric disorder and included 
"shoulder pain" under Axis III of the psychiatric diagnosis.  
One could argue that this evidence supports the Appellant's 
claim.  However, the only way that evidence could be supportive 
of the Appellant's claim is if the examiner relied upon 
statements provided by the Appellant, or relied upon medical 
records where an examiner previously relied upon statements from 
the Appellant.  As the Board assigns no probative value to the 
Appellant's statements made in support of his claim, the Board 
cannot assign any probative value to any medical opinion that 
relies upon the Appellant's statements either directly or 
derivatively .  See Black, 5 Vet. App. 177.  

To the extent that one would argue that the Appellant's common-
law wife is competent to provide a nexus opinion, her August 
2007 opinion is outweighed by the March 2003 and April 2006 VA 
medical opinions, as these examinations were conducted by 
medical doctors.  A physician's opinion is more probative than a 
person with a psychology major/degree, as they have had more 
training involving psychiatric issues.  The Appellant's common-
law wife's credentials do not meet the VA requirements of who 
can provide psychiatric evaluations.  See M21-1MR, pt. III, 
subpt. iv, ch. 3, sec. D and VBA Fast Letter 06-03.

The Board has reviewed the lay statements provided by the 
Appellant's son and sister.  His sister is competent to describe 
the changes in the Appellant's behavior when returning from 
service.  His son is competent to describe the Appellant's 
disabilities as he perceives them.  As lay persons, however, 
neither is competent to offer a medical opinion finding a nexus 
between a current psychiatric disorder and service or a service-
connected disability.  To the extent that one would argue that 
their opinions are competent, their opinions are outweighed by 
the March 2003 and April 2006 opinions prepared by medical 
doctors for the reasons described above. 

Turning to the contentions the Appellant made in a May 2010 
letter.  He first alleges that the Board relied on a medical 
opinion that did not state an actual opinion.  See May 2010 
letter pg. 1.  The Board has already explained why it believes 
that the VA psychiatrist provided a probative opinion, and why 
the opinion meets the Jones criteria when an inconclusive 
opinion will be accepted.  

The Appellant argued that the April 2006 evaluation report was 
"troubling" because of inaccurate findings the psychiatrist 
made.  For example, he stated that the psychiatrist labeled the 
Appellant as divorced with a later reference to his wife, when 
the claims file contained ample evidence that the Appellant 
never married the mother of his child.  It is clear from the 
record, however, that the Appellant and the mother of his child 
had a common-law marriage.  See February 1993 VA hospitalization 
summary report on page 2 (stating, "The patient is separated 
from his common-law wife.") and April 1993 VA 
neuropsychological Evaluation (stating, "He has a 7-year-old 
son and considers his 10[-]year relationship with his son's 
mother a common[-]law marriage.").  These quotes establish that 
the Appellant publically held out the mother of his child as his 
"wife."  The February 1993 quote also establishes that at some 
point, the Appellant and his common-law wife were no longer 
living together and were no longer together as a couple.  
Additionally, in January 1993, the Appellant reported going out 
drinking with his "ex-wife and her friends."  See January 1993 
VA treatment record.  The VA psychiatrist's statement that the 
Appellant was divorced was a reasonably-deduced fact based on 
the Appellant's own statements to examiners.  The Appellant had 
labeled the mother of his child his "common-law wife," 
subsequently reported he was separated and single, and held her 
out as his "ex-wife."  Hence, a reasonable person would 
conclude that in order for a person to label himself as 
"single" or refer to his wife as an "ex-wife," the person 
would have needed to have obtained a divorce.  

Significantly, however, regardless whether the Appellant is 
married, single, or divorced that fact had no impact on the 
psychiatrist's opinion, as that was not part of any rationale he 
provided when discussing whether any psychiatric disorder was 
related to the right shoulder disability or the Appellant's lack 
of credibility.  Any controversy pertaining to the appellant's 
marital status in April 2006 does not lessen the probative value 
of the April 2006 opinion.  This same finding applies to the 
psychiatrist's statement that, "A recent Medical Board gave him 
an honorable discharge with a 20% rating for fracture of the 
scapula."  The Board is unable to determine where the examiner 
obtained that information, but it did not appear to have any 
impact on the psychiatrist's opinion and conclusions.

The Appellant argues that more troubling was the April 2006 VA 
psychiatrist's attitude towards him and the accusations he made 
that the Appellant was unreliable.  As discussed above, the 
Appellant is not a credible historian.  He reports untrue facts 
to assist him when seeking monetary benefits.  The Appellant has 
made multiple inconsistent statements throughout the record.  
The Board has not reported ALL of these inconsistent statements 
because it does not need to do so to establish that the 
Appellant's word cannot be trusted.  

The April 2006 psychiatrist was unwilling to have the Appellant 
undergo testing because he found that the Appellant was 
unreliable.  The psychiatrist explained why, and the Board 
agrees with that professional assessment.  Testing relies upon 
statements the patient provides, and if one cannot rely on the 
statements a patient provides, there is no need to provide 
testing.  Additionally, prior testing had revealed exaggerated 
responses.  It seems entirely reasonable that a psychiatrist 
would not conduct additional testing where that patient had 
exaggerated previously and provided inconsistent facts to the 
psychiatrist when being evaluated.

Next, the Appellant complains that while the psychiatrist found 
much of the Appellant's history unreliable, he was "perfectly 
willing to accept certain statements from the patient as wholly 
reliable," such as the Appellant having a traumatic childhood, 
when "[t]here is no other source of information in the claims 
file regarding the [V]eteran's childhood."  That latter 
statement is untrue.  The Appellant reported child abuse back in 
April 1991 and February 1993.  See April 1991 ("[I]ndicates 
possible abuse as a child.  Family life appeared chaotic.") and 
February 1993 VA treatment records ("Abused by natural father 
until 9-10 years old."  "He states that he was physically 
abused by his biological father, who bruised him and knocked him 
down and used a belt.").  Since such statements were reported 
at a time when the Appellant was not seeking monetary benefits 
for a psychiatric disability, the Board has no reason to 
question the truthfulness of those statements.  The VA 
psychiatrist apparently reached the same conclusion, i.e., that 
the particular statement was credible.  Additionally, it is 
completely reasonable for an examiner to believe some facts and 
discount others that are not supported by medical principles or 
the facts.

In noting that the psychiatrist attributes part of the 
Appellant's psychiatric disorder to polysubstance abuse, the 
Appellant states the doctor contradicted himself when he stated 
he had "no real feeling for what happened to this man in terms 
of substance abuse since 1982."  The Board cannot discern what 
the examiner meant by that phrase; however, the VA psychiatrist 
accurately discussed what substances the Appellant had abused.  
Cf. April 2006 VA psychiatric evaluation report, pg. 3, with 
February 1993 VA hospitalization summary report.  

The Appellant attacked the VA psychiatrist's finding that the 
Appellant could not remember any presidents before Reagan or 
name the current president or vice president.  He explained that 
many people are deficient in current affairs.  However, in the 
January 2005 private psychiatric evaluation of the Appellant, 
Dr. Engelhorn stated, "He could name the current president of 
the United States as well as three of the four living ex-
presidents."  See January 2005 private medical record on page 
3.  The president in 2006 was also the president in 2005.  It is 
no wonder the VA psychiatrist was dubious of the Appellant's 
"inability" to name the current president or remember any 
presidents before Reagan since he was able to do so 
approximately one year prior.  

The Appellant argued that the April 2006 examination was 
deficient and should be returned for clarification and 
completion of a proper evaluation or re-evaluation in light of 
the VA psychiatrist's hostility towards the Appellant.  The 
Board finds that no clarification is needed nor is a re-
evaluation warranted.  The April 2006 VA psychiatric evaluation 
is entirely adequate for the reasons described above.  
Additionally, as mentioned above, a medical opinion in this case 
must, in part, rely on statements provided by the Appellant, 
which statements the Board would find unreliable because of the 
multiple inconsistent statements he had made over the years.  
Thus, a re-evaluation would be a waste of limited government 
resources because even if the examiner provided a positive 
medical opinion, the Board would reject it because the 
Appellant's word cannot be trusted.

The Appellant argued that his exaggeration of the distance he 
fell in service is a common human trait.  Even assuming that to 
be true, it does not excuse the Appellant's lack of credibility.  
What is an uncommon human trait is the degree of repeated 
exaggeration and falsehoods that have been presented in this 
case by the Appellant's pursuit of monetary benefits.  The Board 
has explained above that its finding regarding the Appellant's 
lack of credibility is based on multiple factors, which factors 
were laid out in detail above.  This was just one small factor.

The Appellant argues that one he has repeatedly testified that 
he was "being depressed since service because of his injury."  
See May 2010 statement on page 4 (italics added).  The Board has 
reviewed the evidence very carefully and it cannot find how the 
Appellant would have come to this conclusion.  The Appellant has 
consistently reported feelings of depression over the years, but 
the causes of his complaints have been numerous: (1) family 
issues; (2) financial issues; (3) homelessness, (4) being unable 
to obtain a job; (5) diabetes; (6) erectile dysfunction, 
(7) pancreatitis, and other causes.  It was only close in time 
to the Appellant's August 2002 claim for service connection for 
depression that he began reporting his depression was related to 
the April 1980 fall and/or the service-connected right shoulder 
disability. 

The Appellant made arguments regarding the Board's September 
2008 decision in addressing Dr. Rawlings's opinion and the 
Appellant's common-law wife's statement.  He argued that the 
January 2001 opinion from Dr. Rawlings did not preclude two 
other possibilities: "(1) the [V]eteran's problems in the neck 
and back in 2001 were in fact related to the industrial accident 
but the in-service shoulder injury caused later problems in 
[the] neck and back; or (2) he injured the neck and back at the 
same time as the shoulder in service, and the 1999 injury 
aggravated the same body parts."  If the Appellant wanted to 
establish either of these possibilities, he had at least ten 
months during which he could have submitted competent evidence 
of such since the joint motion for remand was granted.  
Regardless, the Board finds neither of these two possibilities 
credible based on the current evidence of record.  As to the 
second possibility, the Board finds as fact that the Appellant 
never injured his neck and back in service.  No matter who makes 
that allegation, the Appellant or a medical professional, the 
Board will reject it because (1) there are no objective records 
to support this allegation, and (2) the Appellant's allegations 
of in-service injuries to the neck and back are incredible.  

The Board finds that the other arguments presented in the May 
2010 letter are addressed above in the discussions regarding 
Dr. Rawlings's and the common-law wife's statements and 
opinions. 

Lastly, the Appellant stated if the Board contemplated relying 
on any case law, regulations, statutes, General Counsel 
opinions, or other authority not previously addressed by the 
regional office in a notification to the Appellant, he requested 
that the Board provide notice of such, via his representative, 
along with a reasonable opportunity to respond.  The Board has 
considered the holding in the Jones case.  The RO did not 
consider this decision since it was decided in 2010; however, 
the Appellant specifically addressed the holding in Jones in his 
May 2010 letter to the Board.  Thus, the Appellant has had a 
reasonable opportunity to address that case law and therefore 
the Board need to send a notice to the Appellant.

The preponderance of the evidence is against the Appellant's 
claim for service connection for depression, both on a direct 
basis and as secondary to the service-connected right shoulder 
disability.  The claim is denied.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a psychiatric disorder, to 
include as secondary to a history of right shoulder subluxation 
and laceration is denied.



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


